NO. 07-13-0041-CV

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                          FEBRUARY 20, 2013
                                      __________________________




                                    In re HERSCHEL BRYAN MOFFITT,
                                                                 Relator
                                    _____________________________


                             On Original Proceeding for Writ of Mandamus
                                    _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Pending before the court is the petition  for  writ  of  mandamus  of  Herschel  Bryan  Moffitt
(relator).  He is requesting that  we  “compel  the  Hutchinson  County  District  Judge,  and  Court
Coordinator to Bench Warrant, or hold a Telephonic Conference for  Final  Hearings.”    We  deny  the
application.
      First, mandamus  is  intended  to  be  an  extraordinary  remedy,  available  only  in  limited
circumstances.  In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623 (Tex.  2007)  (orig.
proceeding).  Texas Government Code § 22.221  expressly  limits  the  mandamus  jurisdiction  of  the
courts of appeals to writs necessary to enforce the jurisdiction of the court of  appeals  and  writs
against specified district or county court judges in the court of appeals district. Tex.  Gov’t  Code
Ann. § 22.221(a), (b) (West 2004).  Consequently, unless necessary to enforce  our  jurisdiction,  we
have no jurisdiction to issue a writ of mandamus against the court  coordinator  for  the  Hutchinson
County District Court.  In re Coronado, 980 S.W.2d 691,  692  (Tex.  App.–San  Antonio  1998,  orig.
proceeding) (per curiam) (noting because a district clerk  is  not  a  judge,  a  relator  must  show
issuance of a writ of mandamus is necessary to enforce the jurisdiction of  the  court  of  appeals);
Wiswell v. Ross, No. C14-89-00348-CV, 1989 Tex. App.  Lexis  988,  at  *2  (Tex.  App.–Houston  [14th
Dist.] April 27, 1989, orig. proceeding) (holding  that  there  is  no  statute  granting  the  Court
jurisdiction to entertain a mandamus against the State of Texas,  district  clerks,  deputy  district
clerks or court coordinators).  Relator does not assert that he has an appeal pending.  Nor  does  he
assert that the court coordinator is someone interfering with this court’s jurisdiction.   Therefore,
we lack jurisdiction over the relief focused against the court coordinator.
      Next, one seeking a writ of mandamus must include with his  petition  the  pertinent  “document
showing the matter complained of.”  Tex. R. App. P. 52.3(k)(1)(A).  To the extent  that  the  relator
asks us to direct the trial court to act upon his request to  bench  warrant  or  hold  a  telephonic
conference, the “document showing the matter complained of” would be  the  motion  asking  the  trial
court for such relief.  However, it is neither attached to  the  petition  for  mandamus  relief  nor
included in an  appendix  filed  with  the  petition.   Thus,  relator  failed  to  comply  with  the
requirements of the Texas Rules of Appellate Procedure.  See  In  re  Smith,  279 S.W.3d 714  (Tex.
App.–Amarillo 2007, orig. proceeding) (denying the petition because the “document showing the  matter
complained of” was not provided).
      Next, while it may be that the duty  to  rule  upon  a  motion  or  dispose  of  a  lawsuit  is
ministerial, In re Bates, 65 S.W.3d 133, 134-35 (Tex.  App.–Amarillo  2001,  orig.  proceeding),  the
court nonetheless has a reasonable time within which to do so.  Id. at 135.  We cannot say  that  the
failure to finalize  a  divorce  proceeding  within  five  to  six  months  of  its  commencement  is
unreasonable.  Nor has relator attempted to satisfy that burden.  Consequently, we  cannot  say  that
he has established his entitlement to the relief requested.
      Accordingly, we dismiss that portion of relator’s petition for a writ of mandamus  directed  at
the court coordinator and deny the request for relief directed at the trial court.

                                        Per Curiam